Case 3:19-cv-02074-G-BK Document 337 Filed 08/26/21        Page 1 of 3 PageID 19674



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF               )
AMERICA,                                    )
                                            )
      Plaintiff/Counter-Defendant,          )
                                            )
vs.                                         )
                                            )
ACKERMAN MCQUEEN, INC.,                     )
                                            )
      Defendant/Counter-Plaintiff,          )           CIVIL ACTION NO.
                                            )
and                                         )           3:19-CV-2074-G
                                            )
MERCURY GROUP, INC., HENRY                  )
MARTIN, WILLIAM WINKLER, and                )
MELANIE MONTGOMERY,                         )
                                            )
      Defendants.                           )


                                       ORDER

      Currently pending before the court is the motion for partial summary

judgment (docket entry 278) filed by the defendant/counter-claimant Ackerman

McQueen, Inc., and the defendants Mercury Group, Inc., Henry Martin, William

Winkler, and Melanie Montgomery, the motion to strike (docket entry 303) filed by

plaintiff/counter-defendant National Rifle Association of America, and the motion to

strike (docket entry 330) filed by the defendants.

      After a preliminary review of the submitted materials as well as recent docket



                                          -1-
Case 3:19-cv-02074-G-BK Document 337 Filed 08/26/21               Page 2 of 3 PageID 19675



activity, the court notes that there may remain significant amounts of discovery yet

to be conducted. This is an unfortunate development as the parties have had ample

time to comply with the standing order of United States Magistrate Judge Renée

Harris Toliver regarding all discovery matters and disputes (docket entry 62). The

court is further disappointed with this development as the discovery deadline was

recently extended by the court to August 6, 2021. See Order (docket entry 236).

That said, the court now feels obligated to reassess the timeline of this litigation in

order to preserve the integrity of a trial.

          To that end, it is ORDERED that by August 31, 2021, each party shall file a

status report containing the parties’ respective positions regarding the following

issues:

          (1) what discovery remains to be conducted (i.e., who needs to be deposed,
          what, if any, documents or other records need to be produced, etc.);

          (2) the significance of this discovery generally and what impact would it have
          on the motions currently pending before the court;

          (3) the discovery motions/issues that remain pending before this court (this
          includes discovery pending before Magistrate Judge Toliver); and

          (4) why the parties are not in compliance with the court’s scheduling order.


          To be clear, this is not the position the court expected this litigation to be in at

this point and hopes that its disappointment will be heeded by the parties going




                                               -2-
Case 3:19-cv-02074-G-BK Document 337 Filed 08/26/21           Page 3 of 3 PageID 19676



forward. However, the court is chiefly concerned with ensuring a full, fair, and

complete resolution of this matter and preserving the integrity of a trial.


      SO ORDERED.

August 26, 2021




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                           -3-
